DETAILED ACTION

Election/Restrictions
(Applicant is required to elect a Group and a Species)

REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
2.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

GROUP
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:	Claim(s) 1-14, drawn to a device.
Group II:	Claim(s) 1 and 15, drawn to a method.

Groups I and II lack unity of invention because the technical feature of the groups is not a special technical feature as it does not make a contribution over the prior art(s) Holm-Kennedy (US 5,466,348).
Holm-Kennedy discloses a biosensor (see Figs. 2A-B and Column 4 lines 63-55 “The top gate preferably is covered by a binding layer that selectively provides a chemical reaction function in the presence of a predetermined class of target, such as charged particles, bio-particles, chemicals, etc.”) comprising:
a source element (element 53, see Column 9 lines 53-54 “N+ regions 53, 55 form the device source and drain regions”);
a drain element  (element 55, see Column 9 lines 53-54 “N+ regions 53, 55 form the device source and drain regions”);
	a semiconductor channel element (element 56, see Column 9 line 57 “channel 56”) between the source element and the drain element for forming an electrically conductive channel with adjustable conductivity between the source and drain elements (see Column 9 lines 58-60 “depth of the built-in channel (and thus channel conductance) controllable via a reverse bias coupled between source 53 and substrate 51”);
	a first gate element (element 62, see Column 7 lines 42-43 “bottom gate 62”) configured to be electrically biased to set a given operating point of the sensor with given electrical conductivity of the channel (see Column 10 lines 1-8 “The backgate is preferably reverse biased to permit the device to operate in a highly sensitive regime under pre-attachment conditions. A relatively small change in a gate attached charge modulates channel top depletion width 271 (see FIG. 7B) and channel conductance. This condition also requires the largest restoration backgate potential 74, 234 (FIGS. 3A, 6A) to reset the device 50 to the pre-attachment condition.”;
Note, the limitations “configured to be electrically biased to set a given operating point of the sensor with given electrical conductivity of the channel” is directed towards functional languages because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g); the device structure of the first gate element is required to be conductive material which is capable of being electrically biased which does not distinguish from the prior art); and
a second gate element (element 60, see Column 7 line 42 “topgate 60”), physically separate from the first gate element (see Figs. 2A-B), configured to be in contact with a solution comprising analytes allowed to interact with a gate contact surface of the second gate element to generate a surface potential change dependent on the concentration of the analytes in the solution (see Column 
Note, the limitations “configured to be in contact with a solution comprising analytes allowed to interact with a gate contact surface of the second gate element to generate a surface potential change dependent on the concentration of the analytes in the solution” is directed towards functional languages because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g); the device structure of the second gate is required to be capable of contact with an external element and a material which is capable of reacting with analytes to generate a surface potential change dependent on the concentration of the analytes in the solution which does not distinguish from the prior art),
 	wherein the channel element substantially fully depleted allowing the first and second gate elements to be electrostatically coupled such that the surface potential change at the second gate element is configured to modify the electrical conductivity of the channel (see “even with partial depletion of the epi channel, large receptor and target attachment signals were observed. These signals would be even larger for the near total channel depletion condition, enhanced W/L (e.g., 1μ drain-source dimensions) that a commercially fabricated low leaking device should produce. A commercially fabricated device would further permit very high backgate amplification, with further sensitivity enhancement.” In response to a target attachment signal which produces a surface potential change at the second gate element which is configured to modify the electrical conductivity of the channel, the first and second gate elements are configured to be electrostatically coupled and the signals to be observed for biochemical sensing;
.

SPECIES 
4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	Subject matter of Figs. 1-2 comprising a device with a source, drain, channel, second gate, and a first gate having functionalization layer exposed for selective detection.
Species B:	Subject matter of Fig. 3 similar to species A but electrical contact of the second gate extends above the first gate and has functionalization layer exposed for selective detection.
Species C:	Subject matter of Fig. 4 similar to species B but comprising a dielectric layer above the extended second gate electrical contact, wherein the dielectric layer has a functionalization layer exposed for selective detection.
Species D:	Subject matter of Fig. 5 similar to species C but comprising a metal layer on the dielectric layer, wherein the metal layer has a functionalization layer exposed for selective detection.
Species E:	Subject matter of Fig. 6 similar to species A but the first gate has an extension above an insulator which covers the first gate, wherein the extension has a functionalization layer exposed for selective detection.

5.	The species and sub-species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species and sub-species as described supra do not share the same or corresponding technical feature as represented in the respective figures and written description as detailed above.
Furthermore, the species and sub-species lack unity of invention because the technical feature of the groups is not a special technical feature as it does not make a contribution over the prior art Holm-Kennedy as detailed above.

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

7.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 

10.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/Examiner, Art Unit 2818